UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7758



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN CLIFTON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-98-285; CA-00-607-3-2-V)


Submitted:   August 30, 2004            Decided:   September 24, 2004


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Clifton, Appellant Pro Se. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Warren Clifton appeals the district court’s order denying

relief on Clifton’s motion filed under 28 U.S.C. § 2255 (2000).   We

previously granted a certificate of appealability on Clifton’s

claim that counsel was ineffective under United States v. Peak, 992

F.2d 39 (4th Cir. 1993).   Upon review of the parties’ briefs and

the record, we find no reversible error.    Accordingly, we affirm

the order of the district court.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -